Case: 12-50316      Document: 00512611496         Page: 1    Date Filed: 04/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 12-50316                                April 29, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ANTONIO HERNANDEZ-MEDRANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:11-CR-337-3


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Juan Antonio Hernandez-Medrano (Hernandez) pled guilty pursuant to
a plea agreement to aiding and abetting in the possession with intent to
distribute more than 100 kilograms but less than 1000 kilograms of marijuana.
He was sentenced to a bottom-of-the-guidelines sentence of 30 months to be
followed by a five-year term of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50316    Document: 00512611496     Page: 2   Date Filed: 04/29/2014


                                 No. 12-50316

      Hernandez argues that his sentence should be vacated and the case
remanded to allow the district court to conform the written judgment to its oral
pronouncement by removing the special conditions of supervised release
requiring mandatory drug testing. The Government in its motion to modify
the written judgment agrees that the written judgment should be amended to
conform with the oral pronouncement.
      The record supports the parties’ assertion that there is a conflict between
the oral pronouncement of sentence and the written judgment in that the
district court in its oral pronouncement stated that it was waiving the
mandatory drug-testing requirement and the written judgment included that
requirement. The Government’s motion to modify the written judgment is
GRANTED in part and its alternative motion for extension of time to file
appellee’s brief is DENIED as unnecessary. The sentence is VACATED in part
and the case is REMANDED to the district court so that it can modify the
written judgment to conform with the oral pronouncement of sentence. See
United States v. Wheeler, 322 F.3d 823, 828 (5th Cir. 2003).




                                       2